Justice of Peace — Elections Office Abolished There will be no election of Justices of the Peace and Constables at the general election in November, 1968, under 11 Ohio St. 1281 [11-1281] (1968) and 39 Ohio St. 2 [39-2] (1968). Persons presently holding such offices will continue to occupy same until the first Monday in January, 1969. In case of vacancies in such offices prior to that date, same shall be filled by appointments by the Board of County Commissioners of the county involved. After January 13, 1969, the offices of the justice of the Peace and Constable will cease to exist, and any actions that are pending in a Justice of the Peace Court shall be transferred to the District Court for the county in which the Justice court is located.  The Attorney General has had under consideration your letters dated July 11, 1968, and July 29, 1968, respectively, in which you both inquire as to the status of the office of Constable in the State of Oklahoma after January 13, 1969.  The date of January 13, 1969, is apparently pertinent to your question in that it is the effective date of Sections 1, 2, 3, 5, and 6 of Senate Bill No. 612, Thirty-first Oklahoma Legislature, Second Session, also found in Oklahoma Session Law Service, p. 474. Section 3 of said Act provides as follows: "Any actions that are pending in a justice of the peace court at the time this Act becomes effective shall be transferred to the District Court for the county in which the justice of the peace court is located, and all pleadings, papers and records in connection with actions that are pending and actions that have been terminated shall be transferred to the court clerk of that county." Section 6 of the Act repeals, among other things, most of the sections of Title 39 of the Oklahoma Statutes, relating to Justices and Constables. You will note, however, that Section 4 amends 39 Ohio St. 2 [39-2] (1961), so as to make this statute provide as follows: "In case of a vacancy in the office of justice of the peace or constable, the board of county commissioners shall appoint a suitable person residing in the district, to fill such office until the expiration of the term." Before its amendment said 39 Ohio St. 2 [39-2] (1961), provided: "At the general election for the year nineteen hundred ten, and at every biennial election thereafter, there shall be elected one justice of the peace and one constable for each district who shall hold their offices for the term of two years, beginning on the first Monday in January following their election, and until their successors are elected, and qualified. In case of a vacancy in said offices, the board of county commissioners of the county shall appoint a suitable person residing in the district, to fill such office until the next general election." Section 39 Ohio St. 6 [39-6], the repealer section of the Act, repeals 39 Ohio St. 2 [39-2] (1961), "as amended by Section 4 of this Act." Since, as pointed out above, all the sections of said Act are made effective as of January 13, 1969, with the exception of Section 4, said Section 4 is now effective, since the Act was approved May 3, 1968, with the emergency clause. Since Section 4 is now effective, then 39 Ohio St. 2 [39-2] (1961), is presently amended as provided in said Section 4, but, the former, as amended, will be repealed as of January 13, 1969. The effect of all this may be summarized, and your question answered in the process, in the following manner: There will be no election of Justices of the Peace and Constables at the general election in November, 1968. Persons presently holding such offices will continue to occupy same until the end of their terms, which is the first Monday in January, 1969. In case of vacancies in such offices prior to that date, same shall be filled by appointments by the board of county commissioners of the county involved. After January 13, 1969, the offices of Justice of the Peace and Constable will cease to exist, and any actions that are pending in a Justice of the Peace Court shall be transferred to the District Court for the county in which the Justice court is located.  (Charles L. Owens)